Case: 1:21-cr-00025-SRC-ACL Doc. #: 34 Filed: 02/11/21 Page: 1 of 1 PageID #: 75




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MISSOURI
                         SOUTHEASTERN DIVISION
UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
     vs.                         )  Case No. 1:21 CR 25 SRC
                                 )
GLEN O. JOHNSON,                 )
                                 )
               Defendant.        )
                                ORDER

       IT IS HEREBY ORDERED that a bond hearing in the above-referenced case is

scheduled for Friday, February 12, 2021 at 11:20 a.m. via ZOOM.

       The hearing will take place by Zoom from the facility. Hearing participants will

receive a separate email with a link to join the hearing by Zoom. Members of the general

public who wish to listen in to the hearing are directed to call the following number to

participate by phone: 1-669-254-5252, Meeting ID: 160 288 9925. Non-case participants

must remain muted throughout the entire proceedings. Pursuant to Local Rule 13.02, all

means of photographing, recording, broadcasting, and televising are prohibited in any

courtroom, and in areas adjacent to any courtroom, except when authorized by the

presiding judge. This includes proceedings ordered by the Court to be conducted by

phone or video.

       Dated this 11th day of February, 2021.

                                          ___________________________________
                                          ABBIE CRITES-LEONI
                                          UNITED STATES MAGISTRATE JUDGE
